Citation Nr: 1435995	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  12-22 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for left eye disability, to include loss of vision.

2.  Entitlement to special monthly compensation (SMC).

3.  Entitlement to automotive and adaptive equipment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, D.C., and R.C.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.  This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  

The veteran testified at a videoconference hearing before the undersigned in May 2014, and a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the records reveals that the Veteran underwent an injection of lucentis in his left eye in March 2011 for macular degeneration, left carotid endarterectomy in April 2011 for stroke prevention, and panretinal photocoagulation in the left eye in May 2011 for proliferative diabetic retinopathy.  The signed consent forms for the procedures in March and April 2011 are of record.  Although there is a notation in the VA treatment reports dated in May 2011 that written informed consent, which included reference to the risk of additional disability such as loss of vision, was obtained from the Veteran prior to the procedure, the consent form for this procedure is not of record.  This form needs to be associated with the record prior to Board adjudication of the 1151 issue on appeal.  Because the issues of entitlement to SMC and to automotive and adaptive equipment are inextricably intertwined with the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, the issues of entitlement to SMC and to automotive and adaptive equipment are also remanded pending the action below on the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

A copy of the form signed by the Veteran in May 2011 consenting to undergo panretinal photocoagulation of the left eye must be obtained and added to the record.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

